Exhibit 2.1 AGREEMENT AND PLAN OF MERGER by and amongModel N, Inc.a Delaware corporation,Nexus Acquisition Sub, Inc.,a Delaware corporation,Sapphire Stripe Holdings, Inc.,a Delaware corporation,andLLR Equity Partners III, L.P., as the Stockholders’ AgentDated as of December 12, 2016 Table of Contents Page Article I Payments on Agreement Date; Effectiveness 2 Payments on the Agreement Date2 Effectiveness2 Article II The Merger 2 The Merger2 Closing Deliveries3 Effect on Capital Stock and Options.5 Payment of Merger Consideration7 No Further Ownership Rights in the Company Capital Stock10 Company Net Working Capital Adjustment10 Tax Consequences12 Certain Taxes12 Withholding Rights12 Taking of Necessary Action; Further Action12 Article III Representations and Warranties of the Company 13 Organization, Standing, Power and Subsidiaries13 Capital Structure14 Authority; Non-contravention15 Financial Statements; No Undisclosed Liabilities16 Absence of Changes18 Litigation20 Restrictions on Business Activities20 Compliance with Laws; Governmental Permits20 Title to, Condition and Sufficiency of Assets; Real Property21 Intellectual Property21 Taxes27 Employee Benefit Plans and Employee Matters30 Interested-Party Transactions35 Insurance35 Books and Records35 Material Contracts35 Transaction Fees37 Anti-Corruption Law37 Environmental, Health and Safety Matters38 Export Control Laws38 Customers38 Suppliers38 Company Operations39 No Other Representations39 Article IV Representations and Warranties of Acquirer and Merger Sub 39 Organization and Standing39 Authority; Non-contravention39 Financing; Solvency40 i Table of Contents (Continued) Page No Prior Merger Sub Operations41 Compliance with Applicable Laws41 Brokers41 Litigation41 Accredited Investor Status41 No Other Representations41 Article V Conduct Prior to the Effective Time 42 Conduct of the Business; Notices42 Restrictions on Conduct of the Business42 Notices of Certain Events; Prospective Breach46 Article VI Additional Agreements 46 Board Recommendation, Stockholder Approval and Stockholder Notice46 No Solicitation47 Confidentiality; Public Disclosure48 Reasonable Best Efforts48 Third-Party Consents49 Litigation49 Access to Information49 Spreadsheet49 Expenses50 Employees50 Termination of Benefit Plans51 Financial Statements51 Certain Closing Certificates and Documents51 Tax Matters52 280G Stockholder Approval54 Debt Financing and Letters of Credit54 Director and Officer Indemnification55 Article VII Conditions to the Merger 56 Conditions to Obligations of Each Party to Effect the Merger56 Additional Conditions to Obligations of the Company57 Additional Conditions to the Obligations of Acquirer57 Article VIII Governmental Entity and Antitrust Provisions 58 Pre-Closing Cooperation58 Mandatory Closing Date Termination Rights58 Special Escrow Fund59 Defense of Antitrust Investigation59 Article IX Termination 61 Automatic Termination61 Discretionary Terminations61 Effect of Termination61 ii Table of Contents (Continued) Page Article X Indemnification 62 Indemnification62 Indemnifiable Damage Threshold; Other Limitations63 Claims Periods65 Exclusive Remedy65 Claims65 Resolution of Objections of Non-Third Party Claims66 Third-Party Claims67 Article XI Payment of Acquirer Promissory Notes; Treatment of Payments 68 Payment of Acquirer Promissory Notes68 Treatment of Payments69 Article XII Stockholders’ Agent 69 Appointment of Stockholders’ Agent69 Exculpation; Indemnification70 Reliance on Stockholders’ Agent Authority70 Article XIII General Provisions 71 Survival of Representations, Warranties and Covenants71 Notices71 Interpretation73 Amendment74 Extension; Waiver74 Counterparts74 Entire Agreement; Parties in Interest75 Assignment75 Severability75 Remedies Cumulative; Specific Performance75 Arbitration; Submission to Jurisdiction; Consent to Service of Process76 WAIVER OF JURY TRIAL77 Governing Law77 Rules of Construction77 No Conflict78 Additional Financing Provisions79 iii Exhibit a Exhibit A-DefinitionsExhibit B-Form of Non-Competition AgreementExhibit C-Form of Consenting Stockholder AgreementExhibit D-Form of Escrow AgreementExhibit E-Form of Written ConsentExhibit F-Form of Certificate of MergerExhibit G-1-Form of FIRPTA NoticeExhibit G-2-Form of FIRPTA Notification LetterExhibit H-Form of Parachute Payment WaiverExhibit I-Form of Subordination AgreementExhibit J-Form of Tranche 1 Promissory NoteExhibit K-Form of Tranche 2 Promissory NoteExhibit L-Form of Letter of Transmittal Schedules Schedule A-Key EmployeesSchedule B-Consenting Stockholders Schedule CCompany Disclosure Letter iv Agreement and Plan of Merger This Agreement and Plan of Merger (this “Agreement”) is made and entered into as of December 12, 2016 (the “Agreement Date”), by and among Model N, Inc., a Delaware corporation (“Acquirer”), Nexus Acquisition Sub, Inc., a Delaware corporation and a wholly owned subsidiary of Acquirer (“Merger Sub”), Sapphire Stripe Holdings, Inc., a Delaware corporation (the “Company”), and LLR Equity Partners III, L.P., a Delaware limited partnership, as the stockholders’ agent (the “Stockholders’ Agent”).Certain other capitalized terms used herein are defined in Exhibit A.
